Citation Nr: 1732708	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2009, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an increased rating greater than 20 percent for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, May 2012, September 2015 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a May 2009 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable evaluation, effective February 25, 2009, and denied service connection for right ear hearing loss and a left knee condition.

In September 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO.

In May 2012, the Board granted service connection for right ear hearing loss and remanded the claim for entitlement to service connection for a left knee condition for additional development.  On remand, the Appeals Management Center implemented the Board's grant of service connection for right ear hearing loss and assigned a noncompensable evaluation, effective February 25, 2009.  The Veteran disagreed with this rating and effective date by submitting a December 2012 statement.

In February 2013, the Board remanded the appeal for additional development, including the issuance of a statement of the case (SOC) for the hearing loss claims.  On remand, the Appeals Management Center found a clear and unmistakable error in the evaluation of bilateral hearing loss (formerly rated separately for right and left ear hearing loss) and granted an increased evaluation of 20 percent, effective February 25, 2009.  The Veteran again disagreed with this rating and effective date by submitting an October 2015 VA Form 9.  

The Veteran appeared at a hearing before the undersigned in an April 2017 videoconference hearing at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 27, 2017 videoconference hearing, and prior to promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appeal the entitlement to an earlier effective date claim for service connection for bilateral hearing loss.

2.  The Veteran had level VI hearing loss in the right ear and Level VIII hearing loss in the left ear, effective February 25, 2009, and has consistently met the standards for showing an exceptional pattern of hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the earlier effective date claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.35 , 20.204 (2016).

2.  The criteria for an increased rating of 40 percent for bilateral hearing loss have been met, effective February 25, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 27, 2017 videoconference hearing, in the presence of his representative and prior to the promulgation of a decision in the appeal, the Veteran communicated his desire to withdraw from appellate consideration the entitlement to an effective date earlier than February 25, 2009 claim, for the award of service connection for bilateral hearing loss.

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board.  As the Veteran has withdrawn from appeal the above-noted claim, there remains no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is therefore dismissed.

Notice and Duty to Assist

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz  38 C.F.R. § 4.86.

Evidence and Analysis

An audiogram by the Veteran's private audiologist, received by VA on March 19, 2009, resulted in the following, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
85
95
LEFT
45
105
100
105

The average pure tone threshold in the Veteran's right ear was 68.75 decibels, and 88.75 decibels in his left ear.  Maryland CNC speech recognition testing revealed a score of 68 percent for the right ear and 64 percent for the left ear.  These results equate to the assignment of level VI hearing loss for the right ear, and level VIII hearing loss for the left ear, with application of Table VI.  These assignments correspond to a 40 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.  Notably, the results by application of Table VIA, for the right ear only, as the right ear meets the standards for exceptional pattern of hearing loss, and Table VI for the left ear, are level V hearing loss for the right ear and level VIII hearing loss for the left ear.  These assignments correspond to a 30 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.86(b).  Therefore, it does not benefit the Veteran to use Table VIA over Table VI, for the right ear.

The Veteran's VA audiological evaluation in April 2010, resulted in the following:



HERTZ



1000
2000
3000
4000
RIGHT
25
65
80
85
LEFT
25
75
85
80

The average pure tone threshold in the Veteran's right ear was 63.75 decibels, and 66.25 decibels in his left ear.  Maryland CNC speech recognition testing revealed a score of 80 percent for the right ear and 80 percent for the left ear.  These results equate to the assignment of level IV hearing loss for the right and left ears, with application of Table IV.  Notably, the results by application of Table VIA for the left ear only as the left ear meets the standards for exceptional pattern of hearing loss, and Table VI for the right ear, are level IV hearing loss for the right and level VII hearing loss for the left ear.  See 38 C.F.R. § 4.86(b).  These findings are more consistent with a lower evaluation.

The Veteran's December 2012 audiological evaluation revealed an increase in hearing loss, when compared to the April 2010 audiological evaluation results.  The regulations state that diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

An April 2015 audiogram by the Veteran's private audiologist, received by VA on April 27, 2017, revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
70
95
LEFT
20
70
70
75

The average pure tone threshold in the Veteran's right ear was 66.25 decibels, and 58.75 decibels in his left ear.  Maryland CNC speech recognition testing revealed a score of 84 percent for the right ear and 68 percent for the left ear.  These results equate to the assignment of level III hearing loss for the right ear, and level V hearing loss for the left ear, with application of Table VI.  Notably, the results by application of Table VIA, for the left ear only, and Table VI for the right ear, are level V hearing loss for the left ear, and level III hearing loss for the right ear.

A May 2017 VA audiological evaluation revealed the following results:



HERTZ



1000
2000
3000
4000
RIGHT
35
85
95
100
LEFT
40
85
85
90

The average pure tone threshold in the Veteran's right ear was 78.75 decibels, and 75 decibels in his left ear.  Maryland CNC speech recognition testing revealed a score of 86 percent for the right ear and 50 percent for the left ear.  These results equate to the assignment of level III hearing loss for the right ear, and level IX hearing loss for the left ear, with application of Table VI.

The Veteran's audiogram examinations consistently show worsening bilateral hearing loss, and the audiograms showing a decrease in hearing loss are an aberration.  As all the evidence of record does not clearly warrant the conclusion that sustained improvement has been demonstrated, the Veteran's rating will not be reduced on any one examination.  His hearing loss was rated as 40 percent disabling from the beginning of his claim; therefore, the Board finds that the Veteran's bilateral hearing loss should be rated as 40 percent disabling, effective February 25, 2009.


ORDER

A 40 percent rating for bilateral hearing loss is granted, effective February 25, 2009.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his left knee disability is the result of in-service injuries incurred from getting in and out of tanks and striking his knee.  Most recently at the April 2017 hearing, he testified that he banged his knee several times and went to a medic and sick call; however, he was never given anything for his knee.  His spouse testified that, when he got out of the service, she noticed a problem with his left knee as he favored it, and when on a 30-day leave from the service, he experienced some locking up in his knee.  His spouse additionally noted that before 1974 he saw a private doctor about his left knee and had X-rays and tests completed.  At a September 2009 hearing, he testified that he injured his knee in the summer of 1967 during the performance of his duties as an artillery repairman.  Despite the injury, he continued working; and at some point, he went to a medic who provided him with ACE bandages for the left knee and told him to walk it off.  He noted that, within one year of discharge from service, he sought treatment and underwent left knee surgery at some time in the 1970's.

Service treatment records contain no complaints, treatment, history or diagnosis consistent with a left knee injury or a left knee disability, and on separation from service in October 1967, the Veteran's left knee was evaluated as normal.  The evidence of record contains no evidence of a left knee disability until 2009, 42 years after discharge from active duty.

The Veteran submitted an April 2009 medical statement from a private clinician who noted that his report of an August 1967 in-service left knee injury remained symptomatic following discharge and resulted in the surgical removal of the meniscus cartilage in 1976.  The clinician stated that he treated the Veteran since 2009, at which time he felt he had a probably tear of the lateral meniscus, chondrocalcinosis, and arthritic changes post-medial meniscectomy of the left knee.  The clinician opined that, if in fact the Veteran's left knee injury did occur in service as he claims, then his knee problems were related to military injuries incurred from getting in and out of tanks and striking his knee.  The clinician further noted that a subtotal medial meniscectomy would eventually result in post-traumatic arthritis, but not chondrocalcinosis.

The Veteran also submitted a September 2010 medical statement from Dr. David Rodricks who indicated that he incurred injuries to the left knee in service, which consequently required an open meniscectomy sometime around 1974 and 1975.  Dr. Rodricks determined that open medial meniscectomy could result in early osteoarthritis of the knee, and noted that the Veteran had undergone left knee arthroscopy in November 2009.  Dr. Rodricks opined that, based on the arthroscopic findings from 2009, the open meniscectomy in 1974 resulted from an injury 5 or 7 years earlier, which resulted in early osteoarthritis of the knee, and would necessitate total joint replacement.  Therefore, based on the amount of time within which osteoarthritis would develop, and based on the fact that there was a previous incision consistent with a history of open meniscectomy, it was more likely than not that the injury occurred during "that time period."

The Board acknowledged in a May 2012 remand that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Moreover, a private clinician's reliance on statements from the Veteran is not a sufficient basis, in and of itself to disregard that examiner's opinion.  Kowalski v Nicholson, 19 Vet App 171 (2005).  Nevertheless, the Board found that neither examiner had access to the claims folder including the service treatment records; and to ensure a thorough examination and evaluation, the Veteran's left knee disability had to be viewed in relation to its history.  38 C.F.R. § 41 (2011).  Additionally, the Board directed that any outstanding VA treatment records and private treatment records be associated with the claims file.

Pursuant to the Board's remand directive, the Veteran was provided with a VA examination in June 2012 relating to his claim.  The VA examiner recorded a diagnosis of osteoarthritis of the left knee (and a history of a meniscal tear in 1974 and 1985) and opined that the Veteran's left knee osteoarthritis was caused by the deposit of calcium pyrophosphate crystals in his knee the cause of which the examiner explained is not fully understood but not thought to be associated with trauma.  The Board noted in a February 2013 remand that it was not possible to make a decision on the Veteran's claim without requesting clarification from the June 2012 VA examiner as to whether it is at least as likely as not that his left knee disability is related to service.  See Barr v. Nicholson, 21 Vet App 303 (2007).  The matter was remanded for a clarifying VA medical opinion from the June 2012 VA examiner, and again to obtain his private treatment records and any VA treatment records added to the evidence of record since the last remand.

In an April 2014 addendum opinion, the June 2012 examiner noted that there is no documentation in the service treatment records of the Veteran having any knee injury or condition in service; and the Report of Medical History form from October 1967 specifies "no" knee injury or problem during his two-year term of service.  The April 2014 examiner relied on the absence of documentation in the service treatment records; but the absence of contemporaneous records does not preclude service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Therefore, the Board is in need of a thorough examination and evaluation.

Additionally, the Board directed the RO to obtain private treatment records from Dr. Peter Castiglia through 1979 and associate such with the claims file.  If, after making reasonable efforts, the AMC was unable to secure the same, the AMC was to notify the Veteran with specific details.  As the remand directives were not followed and such development was not completed, a remand to gather this information is necessary.  Stegall v. West, 11 Vet. App. 268, 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed left knee disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include outstanding private treatment records from Dr. Peter Castiglia through 1979, and associated with the claims file.  

If, after making reasonable efforts to obtain named
records and the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence The Veteran must then be given an opportunity to respond.

2.  Obtain all VA treatment records, not already associated with the claims file, including all records from Brick outpatient clinic.

3.  After obtaining any outstanding VA and private treatment records, provide the Veteran with a new VA examination.  The electronic claims file and a copy of this Remand must be made available to, and reviewed by the examiner.

The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.

Following a review of the claims file, the examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed left knee disability began in service or is otherwise the result of a disease or injury in service, including going in and out of tanks through a small hole and constantly banging his knee.  Identify the type(s) of left knee disability(ies) and the recognized cause(s) of such a disability.  The opinion should identify rationale for why one cause might be as likely as or less likely than any of the other causes.

In offering the opinions, the examiner must consider the following evidence:
* Accept the Veteran's lay statements regarding in-service knee complaints and occurrence of an injury, and statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
* Address whether constant banging of the knee could cause the type of left knee disability he has.
* Address the April 2009 medical statement noting the Veteran's report of an August 1967 in-service left knee injury remained symptomatic following discharge and resulted in the surgical removal of the meniscus cartilage in 1976; and the clinician's statement that he had treated the Veteran since 2009, at which time he felt he had a probably tear of the lateral meniscus, chondrocalcinosis, and arthritic changes post-medial meniscectomy of the left knee.
* Address the September 2010 statement from Dr. Rodricks who indicated that the Veteran had incurred injuries to the left knee in service, which consequently required an open meniscectomy sometime around 1974 and 1975, and that open medial meniscectomy could result in early osteoarthritis of the knee; and his opinion that, based on the arthroscopic findings from 2009, the open meniscectomy in 1974 resulted from an injury 5 or 7 years earlier, which resulted in early osteoarthritis of the knee.  If this opinion is accepted or rejected, discuss a baseline for when osteoarthritis developed in this Veteran, when one would expect to see this type of thing, and a comparison to the right knee, if possible.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received, as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


